PER CURIAM.
On December 18, 1975, a Taney County jury returned a unanimous verdict denying plaintiffs’ claims for personal injuries, loss of consortium, and property damage. All documents after the return of the verdict and before the February 9, 1976, notice of appeal relate to after-trial motions.
The transcript does not contain a judgment as defined by Rule 74.01, V.A.M.R. and required by Rule 81.14(a), V.A.M.R. Insofar as this court’s records are concerned, judgment has not been entered on the jury verdict. Accordingly, we have no jurisdiction of this premature appeal and it is dismissed. Peacock v. City of Dexter, 530 S.W.2d 272 (Mo.App.1975).